EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments with respect to the amended specification, drawings, and claims received 05/28/2022 have been fully considered and are persuasive. The objection to the specification and drawings have been withdrawn, the objection of claims 1-6, 9, 12-14, and 17 for typographical errors has been withdrawn, and the 112 rejection of claim 15 has been withdrawn. Regarding the 102(a)(1) rejection of claims 1, 2, 4-7, 12, 14, and 15 by Covidien, examiner agrees Covidien fails to disclose or suggest “the firing rod is further connected to the clamp, the clamp comprises a movable jaw and a fixed jaw, the movable jaw is connected with the fixed jaw by a rotating shaft, and the firing rod is connected to the rotating shaft, the firing rod is configured to move forward or backward to control the opening or closing of the movable jaw relative to the fixed jaw” as required by claim 1. Therefore, the 102(a)(1) rejection of claims 1, 2, 4-7, 12, 14, and 15 by Covidien has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: firing forcing member in claims 1, 19, and 20, limiting member in claims 1, 19, and 20, clip-pushing forcing member in claims 6, 19, and 20, and clamping part in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on June 6, 2022.
The application has been amended as follows: 
Claim 19 (line 3): “firing forcing member arranged in the casing, a firing rod 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-18, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a firing forcing member arranged in the casing (as interpreted under 112(f) to include a toggle piece, a spring, and a spring rod or a firing handle; for example, see paragraphs 41 and 42 of the instant application), a limiting member being configured for preventing at least one of the clip-cartridge assembly and a driving assembly from exceeding a stroke range (as interpreted under 112(f) to include a first stopper disposed on the casing at a side of an inner cavity, a second stopper disposed in the inner cavity, a bump disposed on a clip-cartridge slot and clamped with the second stopper, an electronic switch, a receiver arranged in the cavity, and a threaded rod; for example, see paragraphs 35-38 of the instant specification), the clamp comprises a movable jaw and a fixed jaw, the movable jaw is connected with the fixed jaw by a rotating shaft, and the firing rod is connected to the rotating shaft, the firing rod is configured to move forward or backward to control the opening or closing of the movable jaw relative to the fixed jaw.
Regarding claim 19, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a firing forcing member arranged in the casing (as interpreted under 112(f) to include a toggle piece, a spring, and a spring rod or a firing handle; for example, see paragraphs 41 and 42 of the instant application), a limiting member being configured for preventing at least one of the clip-cartridge assembly and a driving assembly from exceeding a stroke range (as interpreted under 112(f) to include a first stopper disposed on the casing at a side of an inner cavity, a second stopper disposed in the inner cavity, a bump disposed on a clip-cartridge slot and clamped with the second stopper, an electronic switch, a receiver arranged in the cavity, and a threaded rod; for example, see paragraphs 35-38 of the instant specification), a clip-pushing forcing member arranged on the handle and connected to the driving rod to drive the driving rod to push the clip-pushing piece to move (as interpreted under 112(f) to include a positioning block arranged in the cavity, a connecting assembly connected to the positioning block that includes a connecting piece having through holes, a connecting rod, and a connecting sleeve, and a driving assembly that includes a driving motor, a first gear connected to the driving motor, a second gear engaged with the first gear, a nut connected to and sleeved with the second gear, and an output shaft sleeved with the first gear, connected to the connecting assembly; for example, see paragraphs 33, 37, and 40 of the instant specification), wherein the driving rod comprises a main body part and a bending part bent outwards from a side of the main body part, the clamping part comprises a latching hook arranged on the bending part and a first bump arranged on the main body part, and the positioning block is arranged between the latching hook and the first bump.
Regarding claim 20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a firing forcing member arranged in the casing (as interpreted under 112(f) to include a toggle piece, a spring, and a spring rod or a firing handle; for example, see paragraphs 41 and 42 of the instant application), a limiting member being configured for preventing at least one of the clip-cartridge assembly and a driving assembly from exceeding a stroke range (as interpreted under 112(f) to include a first stopper disposed on the casing at a side of an inner cavity, a second stopper disposed in the inner cavity, a bump disposed on a clip-cartridge slot and clamped with the second stopper, an electronic switch, a receiver arranged in the cavity, and a threaded rod; for example, see paragraphs 35-38 of the instant specification), a clip-pushing forcing member arranged on the handle and connected to the driving rod to drive the driving rod to push the clip-pushing piece to move (as interpreted under 112(f) to include a positioning block arranged in the cavity, a connecting assembly connected to the positioning block that includes a connecting piece having through holes, a connecting rod, and a connecting sleeve, and a driving assembly that includes a driving motor, a first gear connected to the driving motor, a second gear engaged with the first gear, a nut connected to and sleeved with the second gear, and an output shaft sleeved with the first gear, connected to the connecting assembly; for example, see paragraphs 33, 37, and 40 of the instant specification), wherein the abutting surface is concave to form a groove for receiving the bending piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 6, 2022